Citation Nr: 0633485	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a gunshot wound to the right arm with 
injury to Muscle Group V and arterial insufficiency, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  He was awarded the Combat Infantryman Badge, 
Purple Heart, Bronze Star, and Silver Star.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In October 1945, service connection was granted for gunshot 
wound residuals of the right arm with injury to Muscle Group 
V, incurred in combat.  A 10 percent disability rating was 
assigned which was continued in July 1946, August 1947, and 
August 1952 rating decisions.  The disability rating assigned 
the veteran's Muscle Group V injury was subsequently 
increased to 40 percent in a May 1968 rating decision.  The 
40 percent rating was continued in March 1970 and May 1971 
rating decisions.  

The veteran filed his most recent increased rating claim in 
March 2003.  The May 2004 rating decision denied the claim, 
and the veteran duly perfected an appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a March 2005 video conference hearing.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  

At the March 2005 hearing, a motion to advance this case on 
the docket was made on the veteran's behalf by his 
representative.  Taking into consideration the veteran's 
advanced age, his motion for advancement on the docket was 
granted.  See 38 C.F.R. § 20.900(c) (2006).

The Board remanded this issue in April 2005 for the purpose 
of obtaining an additional VA examination to differentiate 
between the symptomatology associated with the veteran's 
service-connected muscle injury.  After completing the 
requested development, the VA Appeals Management Center (AMC) 
granted service connection for "nerve injury, probable 
medialis, resulting in numbness of the skin of the C6 
dermatome of the right hand" in a January 2006 rating 
decision.  
A 20 percent rating was assigned for the separate 
neurological disability.  The AMC also continued the 40 
percent rating assigned the veteran's Muscle Group V injury 
in a January 2006 supplemental statement of the case (SSOC).  
The case is now once again before the Board.

Other matters

The Board's April 2005 decision also increased the disability 
rating assigned for the veteran's service-connected anxiety 
disorder from 10 to 30 percent.  The same decision denied a 
compensable evaluation for service-connected right thigh and 
upper arm scars.  Those issues have accordingly been 
previously resolved by the Board and will be discussed no 
further herein.

At various times throughout the veteran's March 2005 hearing, 
his representative also suggested that an increased rating is 
warranted for the veteran's service-connected right thigh 
hypalgesia, which is currently evaluated as noncompensably 
disabling.  The matter of a compensable rating for right 
thigh hypalgesia has yet to be adjudicated by the RO and is 
also not on appeal.  This matter is referred to the RO for 
appropriate action.

The veteran's representative contacted the AMC in February 
2006 regarding the matter of whether the August 1947 rating 
decision which continued the 10 percent rating assigned for 
injury to Muscle Group V was the product of clear and 
unmistakable error (CUE) in that it failed to assign a 
separate disability rating for injury to Muscle Group VI.  
The representative in essence contended that the veteran's 
gunshot wound also damaged the triceps muscle (part of Muscle 
Group VI) and alleged that the August 1947 rating decision 
should have addressed the issue.  To date, the agency of 
original jurisdiction (the RO) has yet to adjudicate the 
veteran's CUE claim.  This matter is therefore not currently 
before the Board, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected injury to Muscle Group V 
is manifested by pain and muscle atrophy.

2.  The evidence does not show that the veteran's service-
connected Muscle Group V injury is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
injury to Muscle Group V have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5305 
(2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected Muscle Group V injury.  He essentially maintains 
that the symptomatology associated with this condition is 
more severe than that contemplated by the 40 percent rating 
currently assigned.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in June 2003 which was specifically 
intended to address the requirements of the VCAA.  The June 
2003 letter specifically notified the veteran that to 
"establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must how that your 
service-connected condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2003 letter advised the veteran that 
if "there are private medical records that would support 
your claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to [VA], and 
we will request these records for you.  Please use a separate 
VA Form 21-4142 for each doctor and/or hospital where you 
were treated, listing their complete mailing address, the 
approximate dates (month, year) of treatment and the 
condition(s) you were treated for" (emphasis in original).  
This letter also gave the veteran the option "to obtain 
these records yourself and forward them to us."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The AMC sent the veteran a letter in July 2006 pursuant to 
the Court's decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006)(discussed in greater detail below), which informed 
the veteran that if "you have any information or evidence 
that you have not previously told us about or given to us, 
and that information or evidence concerns the level of your 
disability or when it began, please tell us or give us that 
evidence now."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In Dingess, 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran is already service connected for injury to Muscle 
Group V.  As explained above, the veteran has already been 
provided with notice regarding element (4), degree of 
disability, by way of the June 2003 letter.  Element (5), 
effective date, is rendered moot via the RO's (and the 
Board's) denial of an increased rating.  In other words, any 
lack of advisement as to that element is meaningless, because 
an effective date is not, and cannot be, assigned in the 
absence of an increased rating.  A July 2006 letter from the 
AMC advised the veteran of the evidence needed to obtain the 
earliest possible effective date in any event.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
treatment records, statements from several of the veteran's 
former colleagues, and the report of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and gave 
testimony at a March 2005 video conference hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2006).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  
The objective evidence of a moderately severe muscle 
disability includes entrance and (if present) exit scars that 
indicate a track of the missile through one or more muscle 
groups, the loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran has been specifically service connected for 
injury to Muscle Group V (which includes the biceps, 
brachialis, and brachioradialis muscles).  Such is currently 
evaluated under Diagnostic Code 5305, which provides the 
specific rating criteria for this muscle group.  Because the 
veteran's in-service gunshot wound primarily effects his 
right biceps muscle, Diagnostic Code 5305 is appropriate.  
Neither the veteran nor his representative contends 
otherwise.  

The veteran's representative maintains that Diagnostic Code 
5306 is also for application because the veteran's in-service 
gunshot wound also involved Muscle Group VI, in particular 
the right triceps.  See VA Form 119, dated February 6, 2006 
(this document further memorializes the veteran's CUE claim, 
as discussed in the Introduction).  Contemporaneous treatment 
records appear to confirm that the bullet entered the 
veteran's right bicep and exited through the tricep.

Prior rating decisions specifically service connected the 
veteran for injury to Muscle Group V only.  Moreover, the 
issue certified on appeal is that of an increased rating for 
injury to Muscle Group V.  It does not appear from the record 
that the RO has ever adjudicated the matter of the veteran's 
entitlement to service connection for injury to Muscle Group 
VI.  As an appellate body, the Board may not now do so in the 
first instance.  As was noted in the Introduction, the claim 
of CUE in the August 1947 RO rating decision (based on an 
alleged failure to service connect Muscle Group VI) is 
referred to the RO for appropriate action.  The Board will 
proceed to evaluate the service-connected injury to Muscle 
Group V under Diagnostic Code 5305 only.

Specific schedular criteria

Diagnostic Code 5305 deals with Muscle Group V function and 
provides the following levels of disability for injury to the 
dominant arm (the veteran's gunshot wound residuals effect 
his dominant arm):

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2006).

Words such as "moderately severe" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).

Schedular rating

The veteran's Muscle Group V injury is currently evaluated as 
40 percent disabling.  This represents the highest possible 
rating under Diagnostic Code 5305.  A higher schedular rating 
for Muscle Group V injury cannot be awarded under the law.  

The Board acknowledges that throughout the pendency of this 
appeal, the veteran has argued that his Muscle Group V injury 
is primarily manifested by right hand numbness and loss of 
sensation together with severe right arm tremors.  The Board 
remanded the case in April 2005 specifically to determine if 
such symptomatology was the result of the veteran's service-
connected Muscle Group V injury.  The December 2005 VA 
examiner concluded that the veteran's numbness and tremors 
were not the result of muscle injury, but were instead the 
product of injury to the medialis nerve and Parkinson's 
disease, respectively.  The examiner further concluded that 
the medialis nerve injury was the result of the veteran's in-
service gunshot wound.  

As a result of this examination report, service connection 
for injury to the right medialis nerve was granted in a 
January 2006 rating decision.  A 20 percent rating was 
assigned.  The net result of the Board's remand is the grant 
of service connection and the assignment of a 20 percent 
rating for medialis nerve damage.  

In any event, the maximum schedular rating available is 
already in effect for the Muscle Group V disability.

DeLuca considerations

Because the veteran's disability involves a muscle injury, 
the Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2006).  See DeLuca, supra.

As explained immediately above, the 40 percent rating 
currently assigned represents the maximum available under 
Diagnostic Code 5305 for an injury to Muscle Group V.  If a 
claimant is already receiving the maximum disability rating 
available under a particular diagnostic code, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Extraschedular consideration

In the August 2004 statement of the case (SOC), the RO 
specifically included the regulations pertaining to 
extraschedular evaluations.  Since an extraschedular 
evaluation has been considered by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issue on appeal.  See Bagwell 
v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalizations solely for 
Muscle Group V injury.  Although the veteran was hospitalized 
in service after initially sustaining the gunshot wound, and 
then again in 1968 and 1970 following vascular surgery to 
repair arterial damage caused by this injury, it does not 
appear that he has since been hospitalized for this 
condition.  All treatment during the pendency of this appeal 
has been performed solely on an outpatient basis.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, is also not demonstrated.  The 
veteran, age 84, long ago retired from his job as a letter 
carrier with the United States Postal Service.  This was 
evidently not due to the service-connected Muscle Group V 
disability, and it does not appear that his service-connected 
Muscle Group V injury unduly interfered with such employment.  
Although the veteran's muscle injury has resulted in pain and 
muscle atrophy which would undoubtedly affect the veteran's 
ability to perform physically-demanding work, this alone does 
not present an exceptional or unusual disability picture and 
is not reflective of any factor which takes the veteran 
outside of the norm.  Such potential occupational impairment 
is specifically contemplated in the 40 percent rating 
currently assigned the veteran's Muscle Group V injury. See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's Muscle Group V injury is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a gunshot wound to the right arm with 
injury to Muscle Group V and arterial insufficiency, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


